IN THE SUPREME COURT OF TEXAS

                                 No. 11-0197

     IN RE BEXAR COUNTY HOSPITAL DISTRICT D/B/A UNIVERSITY HEALTH SYSTEM

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency stay, filed March  18,  2011,  is
granted in part.  The Order on Plaintiff's Third  Motion  to  Compel,  dated
January 21, 2011, in Cause No. 2009-CI-08562, styled Tomas Padilla v.  Bexar
County Hospital District  d/b/a  University  Health  System,  in  the  224th
District Court of Bexar County, Texas, is stayed with regards  to  documents
Bates labeled CI001 through CI174, as is  all  discovery  related  to  these
documents, pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this March 25, 2011.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk